Citation Nr: 0002119	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-35 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 until 
September 1967.  The evidence of record indicates that the 
veteran served in the Republic of Vietnam.  He died in 
February 1997.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California, which denied entitlement to 
service connection for the cause of the veteran's death and 
also denied entitlement to eligibility for dependents' 
educational assistance under 38 U.S.C., Chapter 35.  
The appellant filed a Notice of Disagreement with the RO's 
decision.  She did not mention the issue of entitlement to 
educational assistance but indicated that she disagreed with 
the VA decision that the veteran's death was not related to 
his military service.  Since the appellant did not file a NOD 
as to the issue of entitlement to Chapter 35 benefits, that 
issue is not currently on appeal and will be addressed no 
further herein.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 2.200, 2.202 (1999).


FINDINGS OF FACT

1. The veteran died in February 11, 1997.  The death 
certificate listed the 
immediate cause of death as metastatic colon cancer.  No 
other conditions were listed.  

2. At the time of the veteran's death, service connection 
was not in effect for any 
disability.

3. The record contains no competent medical evidence of colon 
cancer during the 
veteran's service and there is no competent medical evidence 
of a nexus between the cause of the veteran's death and his 
military service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  In the interest of clarity, pertinent 
law and VA regulations will initially be reviewed.  The 
factual background of this case will then be discussed.  
Finally, the Board will analyze the appellant's claim and 
render a decision.

Applicable law and VA regulations

Service connection 

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303(a) (1999).  

Presumptive service connection may be granted for certain 
chronic diseases listed in 38 C.F.R. § 3.309(a) (1999), 
including cancer, although not otherwise established as 
incurred in service, if manifested to a compensable degree 
within the applicable time limits under 38 C.F.R. § 3.307 
(1999) following service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1999), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (1999).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) (1999) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) (1999) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (1999).  The diseases listed at 38 C.F.R. 
§ 3.309(e) (1999) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

In the Federal Register, November 2, 1999 (Volume 64, Number 
211), pages 59232 - 59243, the Secretary of VA (Secretary) 
determined that a presumption of service connection for 
exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for gastrointestinal 
tumors (to include colon cancer) and skin cancer (to include 
basal cell and squamous cell carcinomas).  The Federal 
Register cited numerous studies and stated that the 
Secretary concluded, based on all the available evidence, 
that the credible evidence against an association between 
gastrointestinal tumors (colon cancer) and herbicide 
exposure and the credible evidence against an association 
between skin cancer (basal cell and squamous cell 
carcinomas) and herbicide exposure outweigh the credible 
evidence for such an association.  The Secretary, therefore, 
indicated that a positive association did not exist.

Under 38 U.S.C.A § 1116(b)(1) (1999), when the Secretary 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure to humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary must prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994).  However, where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection - cause of death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999). 

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1999).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (1999).  

Well grounded claims

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible 
is required."  Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In determining whether a claim is well grounded, an 
appellant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v, Brown, 5 Vet. App. 91, 93 (1993).  

In order for a death claim to be well grounded, there must 
be competent evidence of death; of incurrence or aggravation 
of a fatal disease or injury in service in the form of lay 
or medical evidence; and of a nexus between the in-service 
injury or disease and the veteran's death in the form of 
medical evidence.  Ramey v. Brown, 9 Vet. App. 40, 46 
(1996), aff'd 120 F.3d 1239 (Fed. Cir. 1997).

Factual background

The veteran's DD Form 214 is reflective of Vietnam service.  
His service medical records are negative for the evaluation 
or treatment of cancer. 

In connection with the appellant's substantive appeal, she 
submitted private surgical and dermatopathology reports, 
dated from May 1986 until August 1994, which provide 
diagnoses, to include basal cell carcinoma, right cheek; 
squamous cell carcinoma, left ear; and squamous cell 
carcinoma, right temple.  

In December 1995, the veteran complained of progressive 
abdominal pain and other symptoms which eventually led to a 
colonoscopy.  A December 19, 1995 colonoscopy report 
provided an impression of "most likely hepatic flexure 
colon cancer," and noted that examiners would await the 
biopsy report.  A December 19, 1995 private medical report 
indicated that the colonoscopy performed on that date found 
a colon obstruction at the area of the hepatic flexure.  Dr. 
B.G. further stated that he would have a final diagnosis on 
the pathology report by the following evening, but that he 
and Dr. M.B. were quite sure that this obstruction 
represented a colon malignancy. 

A private pathology report, dated on December 19, 1995, 
diagnosed "colon, near hepatic flexure, mass biopsy - 
suspicious for malignant lymphoma, small lymphocyte type." 

A December 20, 1995 private medical report indicated that 
the biopsies showed a tumor in the ascending colon was a 
small cell lymphoma.  On December 20, 1995, the veteran 
underwent a small bowel resection and right colectomy with 
ileal transverse colostomy and biopsy of tumor implants in 
other portions of the small bowel. The surgeon diagnosed 
obstructing cecal lymphoma with extensive mesenteric 
extension.  A December 20, 1995 computed tomography (CT) 
scan noted that there was definitely a mass and indicated 
that this apparently was a lymphoma and that there was a 
possibility there could be lymphoma elsewhere.  

A December 20, 1995 surgical pathology report provided 
various diagnoses to include: right colon and ileum, partial 
colectomy-adenocarcinoma, moderately differentiated; 
metastatic adenocarcinoma in 4 of 21 pericolonic lymph 
nodes; proximal ileum, mesenteric nodule, excision-
metastatic adenocarcinoma.  Dr. J.M. indicated that the 
previous biopsy had been reviewed and further stated, 
"There is a dense lymphocytic infiltrate in the mucosa, 
without lymphoepithelial lesions.  This infiltrate 
corresponds to that present in the mucosa overlying the 
invasive tumor in the current specimen.  In light of all of 
the available material, the lymphocytic infiltrate is felt 
to be reactive in nature."  

On December 22, 1995, the veteran was evaluated by Dr. J.F. 
for large bowel obstruction and newly diagnosed carcinoma of 
the cecum.  The veteran was diagnosed with stage III, Duke's 
C, C2, T3, N1, M0 moderately differentiated adenocarcinoma 
of the colon.  Dr. J.F. reviewed with the veteran the 
prognosis of the disease and the options for treatment. 

A July 1996 private medical report noted the veteran's 
history of adenocarcinoma of the cecum, status post six-
months' chemotherapy.  The report noted a somewhat rounded 
mass-like lesion within the lower quadrant of the abdomen, 
in the region of the prior surgical resection bed.  The 
examiner provided various diagnoses to include multiple 
hypodense lesions scattered throughout both lobes and all 
segments of the liver, as described, consistent with 
metastatic disease; and a 
3 centimeter (cm) x 2 cm mass in the right lower quadrant of 
the abdomen near the prior surgical resection bed most 
likely representing local tumor recurrence. 

A private radiology report, dated in November 1996, noted 
low attenuation areas in the veteran's liver which had 
increased in size and number from a previous study, 
consistent with advancing hepatic metastatic disease.  A 
mass reportedly extended down from the right lobe of the 
liver, or perhaps separate from the liver, 
lateral to the right colon, suspicious for neoplastic 
disease.  The private examiner diagnosed advancing 
metastatic disease. 

None of these private medical reports mentioned the 
veteran's service in Vietnam.  

The veteran died in February 1997.  The death certificate 
listed the immediate cause of death as metastatic colon 
cancer, months' duration.  No other conditions were listed.  
At the time of the veteran's death, service connection was 
not in effect for any disorders.

In July 1997, the appellant indicated that the veteran 
served in Vietnam and had no history of cancer in his 
family.  In October 1997, the appellant submitted a 
substantive appeal regarding the issue of service connection 
for the cause of the veteran's death.  She submitted copies 
of private treatment records in support of her contention 
that the type of cancer which resulted in the veteran's 
death was caused by exposure to dioxin, Agent Orange, while 
serving in Vietnam.

In February 1998, the appellant submitted a Statement in 
Support of Claim in which she stated that the veteran was 
exposed to some chemicals and that he had skin cancer for 
years.  She stated that in the early 1970's, the veteran had 
nodules on his lymph glands on the right side of his neck 
until going through chemotherapy.  She stated that Dr. M.B., 
a gastroenterologist and hepatologist, diagnosed the veteran 
with lymphoma.  She indicated that by the time the veteran 
was diagnosed, his cancer had metastasized throughout his 
body to other organs.  The appellant indicated that on 
request, Dr. M.B. would confirm the veteran's diagnosis of 
lymphoma.  The appellant concluded by stating that in her two 
years of research, she found over one-hundred men between 44-
58 years old, who served in the Army or Navy, and who died 
from this cancer. 

In March 1999, the appellant reiterated that Dr. M.B. had 
diagnosed the veteran with lymphoma.  In August 1999, the RO 
sent a letter to the appellant indicating that they wanted to 
obtain the medical records from Dr. M.B.  The RO requested 
that the appellant either get the records from Dr. M.B. 
directly or complete an authorization form so that the RO 
could obtain the records.  The appellant did not respond.  

Analysis

The appellant claims that the veteran's death due to cancer 
was caused by his exposure to Agent Orange during service.

In-service incurrence of Agent Orange - presumptive exposure

i.. Colon cancer

The veteran's records show that he served in Vietnam.  The 
Board notes as an initial matter that colon cancer is not 
one of the diseases to which the presumption of service 
connection applies based on exposure to Agent Orange for 
service in Vietnam.  38 C.F.R. § 3.309(e); see also Federal 
Register, November 2, 1999 (Volume 64, Number 211), pages 
59232 - 59243, in which the Secretary of VA specifically 
determined that a presumption of service connection due to 
exposure to herbicides in Vietnam did not attach to 
gastrointestinal tumors.  

ii.  Skin cancer

The appellant has referred to the veteran's skin cancer.  
The Board notes that medical evidence of record, to include 
the death certificate, does not in any way implicate skin 
cancer as causing or contributing to the veteran's death.  
In any event, skin cancer, namely basal cell and squamous 
cell carcinomas, are not diseases to which the presumption 
of service connection applies based on exposure to Agent 
Orange for service in Vietnam.  38 C.F.R. § 3.309(e); see 
also Federal Register, November 2, 1999 (Volume 64, Number 
211), pages 59232 - 59243. 

iii. Lymphoma

As noted above, non-Hodgkin's lymphoma is a disease to which 
the presumption of service connection due to Agent Orange 
exposure may attach, if such disease shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

The appellant in essence claims that the veteran was 
diagnosed with lymphoma and that the lymphoma metastasized 
to other organs. 

It appears from the medical evidence, reported in detail 
above, that some uncertainty attended the initial diagnosis 
of the veteran's cancer.  A colonoscopy on December 19, 1995 
included an impression of "most likely . . .colon cancer", 
yet a private pathology report, also dated on December 19, 
1995, indicated that the same mass was "suspicious for 
malignant lymphoma, small lymphocyte type."  Further, on 
December 19 Dr. B.G. indicated that he and Dr. M.B. were 
"quite sure" that the mass was represented a colon 
malignancy, while another physician diagnosed obstructive 
cecal lymphoma on December 20, 1995 and a CT scan on the 
same day indicated that the mass was apparently a lymphoma.  

Notwithstanding this initial uncertainty, however, the 
weight of the medical evidence of record demonstrates that 
the initial and questionable diagnosis of lymphoma was 
quickly changed to colon cancer.  The pathology report was 
not definitive with a diagnosis of malignant lymphoma, but 
rather was only "suspicious" for lymphoma.  The Board 
further notes that the colonoscopy performed on December 19, 
1995 provided an initial impression of colon cancer; 
however, the examiners were awaiting the biopsy report 
before making their final determination as to the veteran's 
condition.  The initial impression of colon cancer is 
confirmed in the December 19, 1995 medical report in which 
Dr. B.G. stated that he would have a final diagnosis on the 
pathology report by the following evening, but indicated 
that he and Dr. M.B. were quite sure that this obstruction 
represented a colon malignancy.  The evidence of record also 
suggests that the surgeon who operated on the veteran on 
December 20, 1995, and diagnosed obstructive cecal lymphoma, 
relied upon the impression stated in the pathology report.  

Of greater significance, indeed the turning point in the 
medical evidence, is the report of Dr. J.M. in which she 
reviewed the previous biopsy before preparing the December 
20, 1995 surgical pathology report.  Dr. J.M. provided 
diagnoses to include adenocarcinoma, right colon and ileum 
and metastatic adenocarcinoma in 4 of 21 pericolonic lymph 
nodes.  All of the medical evidence after that report, 
including the death certificate confirms the diagnosis of 
colon cancer with metastases to the lymph nodes and later to 
the liver.

The diagnosis of metastatic adenocarcinoma of the right 
colon was confirmed on December 22, 1995 when Dr. J.F. 
diagnosed stage III, Duke's C, C2, T3, N1, M0 moderately 
differentiated adenocarcinoma of the colon.  Additionally, a 
July 1996 private medical report noted the veteran's history 
of adenocarcinoma of the cecum, status post six-months' 
chemotherapy.  It thus appears that treatment was 
administered for colon cancer, not lymphoma.

The Board points out that "metastatic is pertaining to the 
transfer of disease from one organ or part to another not 
directly connected with it.  DORLAND'S at 1016."  See Darby 
v. Brown, 10 Vet. App. 243, 244 (1997).  The Board places 
greater weight on the most recent and ample medical evidence 
of record which concludes that the veteran suffered from 
colon cancer that metastasized to other organs.  
Significantly, the death certificate confirms that the 
immediate cause of the veteran's death was metastatic colon 
cancer.  

Thus, the greater weight of the medical evidence of record, 
taken as a whole, supports the conclusion that the veteran 
had colon cancer which metastasized to the lymph nodes, 
rather than the reverse as contended by the appellant.

In short, because the cause of the veteran's death, colon 
cancer, is not deemed by the VA to be etiologically related 
to exposure to herbicide agents used in Vietnam, see 64 Fed. 
Reg. 59232 - 59243 (November 2, 1999), the appellant cannot 
reap the benefit of the regulatory presumption created by 38 
C.F.R. § 3.309(e).  

In-service incurrence of Agent Orange - actual exposure

Without the benefit of presumptive service connection, the 
appellant is obligated to submit a well-grounded claim, 
including the element of in-service incurrence (i.e. 
exposure to herbicides).  See Tidwell v. West, 11 Vet. App. 
242 (1998); see also Combee, supra.  

As stated above, in order for a death claim to be well 
grounded, there must be competent evidence of death; of 
incurrence or aggravation of a fatal disease or injury in 
service in the form of lay or medical evidence; and of a 
nexus between the in-service injury or disease and the 
veteran's death in the form of medical evidence.  See Ramey, 
supra; see also Caluza, supra.  

In this case, there is evidence of the veteran's death, in 
the form of a death certificate.  Thus, the focus of the 
Board's inquiry will be on the remaining two prongs of the 
Caluza/Ramey analysis, namely in-service incurrence and 
medical nexus evidence. 

Pursuant to McCartt v. West, 12 Vet. App. 164 (1999), 
evidence must show exposure to Agent Orange during service 
where the veteran has not developed a condition enumerated 
under 38 C.F.R. § 3.309(e).  The evidence of record reflects 
the veteran's service in Vietnam, but is devoid of findings 
that he actually was exposed to Agent Orange, other than the 
appellant's lay statements.  The evidence of record also 
fails to demonstrate that the veteran was treated for or 
diagnosed with colon cancer in service or within the one 
year presumptive period thereafter.  Therefore, the Board 
finds that in-service incurrence of a disease or disability 
has not been established.  

With respect to the final prong of the Caluza/Ramey 
analysis, namely medical nexus evidence, the evidence of 
record fails to demonstrate that the veteran's colon cancer 
was the result of his military service.  Notably, the 
available medical records do not even mention the veteran's 
service in Vietnam.  Since no medical  
examiner opined that the veteran's colon cancer was caused by 
his service, the appellant has also failed to provide medical 
nexus evidence.  

For the foregoing reasons and bases, the Board concludes that 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
The benefit sought on appeal is accordingly denied.

Additional comments

Because the appellant's claim for service connection for the 
cause of the veteran's death is not well-grounded, VA is 
under no duty to further assist her in developing facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159(a).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is not on 
notice of any other known and existing evidence which would 
render the appellant's claim well grounded.  This decision 
further serves to inform the appellant of the type of 
evidence she must present in order to make her claim well 
grounded. 


ORDER

A well-grounded claim not having been presented, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

